Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Comptroller which denied petitioner’s application for accidental disability retirement benefits.
It is undisputed that petitioner is permanently incapacitated from performing his duties as a correction officer due to back problems. The record shows differing medical opinions as to the causes of petitioner’s disability. It was the responsibility of the Comptroller to evaluate the conflicting medical evidence and he may accord more weight to the testimony of one physician than that of another. Here, in reviewing the medical evidence, the Comptroller concluded that petitioner failed to sustain his burden of proof in the matter. Insofar as his determination is supported by substantial evidence, it must be upheld.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.